STEWART, J.,
Concurring^ — I concur in the conclusion of Justice Ailshie that the judgment in this ease must be reversed. When the judgment foreclosing the Alvan Markle mortgage was rendered and the same specified the amount allowed therein as an attorney’s fee, such allowance was for the benefit of Marble’s attorney, and to be paid to him as his compensation in that particular case and no part of which was to be retained by Markle. (Broadbent v. Brumback, 2 Ida. 366, 16 Pac. 555; Warren v. Stoddart, 6 Ida. 692, 59 Pac. 540; Porter v. Title Guaranty & Surety Co., 17 Ida. 364, 106 Pac. 299.)
This necessarily made Featherstone interested in such judgment although he does not appear as the judgment creditor. The allowance, however, of the attorney’s fee was for his benefit, and until he has been paid that fee either out of the judgment or independent of the judgment, he has an equitable interest in such judgment to the extent of the fee allowed. This fact alone, however, does not create a lien against such judgment in favor of the attorney, but is the proof upon which he may apply to the court to declare his lien. Until the judgment is fully executed the court retains jurisdiction of the subject matter and the parties for the purpose of hearing any motion affecting such judgment, and if the attorney desires to have his lien established and declared against such judgment, he may apply to the court for that purpose and serve the parties to said action with notice of the hearing of such motion and make the statutory service as in other motions.
*190Where, however, the judgment is satisfied, as in this case, and I do not mean by this paid, but a satisfaction -entered of record, then upon such satisfaction having been entered, the court lost jurisdiction both over the judgrr cnt and the parties, and to empower the court to set aside such satisfaction upon the ground of fraud, a direct proceeding must be brought for that purpose and- service made as in other original actions and proof tendered sufficient to establish the allegation of fraud. The court had no power upon motion by a stranger to the judgment to set aside the satisfaction of the judgment on the ground of fraud.
In this ease before Featherstone’s lien could be declared against the judgment it was necessary to annul the satisfaction and reinstate the judgment, and I do not believe that the court had any jurisdiction to set aside the satisfaction of judgment on the ground of fraud and reinstate such judgment, after a satisfaction of such judgment had been entered of record, without service upon the parties to such judgment as in an original proceeding.
It will not do to say that because the judgment confessed was for the same sum as the original judgment and referred to the original judgment as containing the facts upon which such confessed judgment was entered, that therefore the jurisdiction exercised by the court in entering such confessed- judgment was a continuation of the jurisdiction acquired in the original action. Before the court had jurisdiction to enter the confessed judgment it was necessary that jurisdiction be acquired by service in accordance with the statute or by voluntary appearance of the parties. The court did not have jurisdiction to enter a judgment by confessing in lieu of an original judgment simply because the court had jurisdiction of the parties in the original action. It was necessary that, new jurisdiction be acquired. Neither is it sufficient to say that the court had jurisdiction to set aside the satisfaction of the original judgment because the court acquired jurisdiction of the parties to enter a confessed judgment, after the original judgment was satisfied. To make valid the actions of the court, it must have jurisdiction to do the thing done at the *191time the act is done; and while the service of the motion to have a lien adjudged against said judgment in favor of Featherstone would have been sufficient if made in.accordance with the provisions of the statute, and such application had been made prior to the satisfaction of such judgment, still such service is not sufficient after the judgment has been satisfied, because the declaration of the lien also involves the annulling of the satisfaction of the judgment.
It will be observed that the motion to establish and allow the lien is not addressed to the confessed judgment, but is addressed to the original judgment, and before a lien can be declared against the original judgment, it was necessary to set aside the satisfaction of the same. If Featherstone was entitled to a lien against the original judgment, and a.satisfaction of such judgment was entered without payment by confessing a new judgment which included the amount allowed in the original action as attorney’s fees, there would seem to be no reason why Featherstone could not bring an action for the purpose of establishing such lien against the confessed judgment, or if the satisfaction of the original judgment was the result of fraud and made for the purpose of defeating Featherstone’s lien, then there would seem no reason why an action might not be brought to set aside such satisfaction and establish such lien. But in such ease service must be made as in other original actions.
For these reasons I concur in the.conclusion of Justice Ail-shie that the judgment must be reversed.